Title: To Thomas Jefferson from Albert Gallatin, 11 December 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Decer. 11th 1806
                        
                        The revenue law directs that all the inferior custom house officers shall be appointed by the collector with
                            the approbation of the Secretary of the Treasury. I have heretofore approved in every instance; indeed the responsibility
                            ought to rest on the collector, nor is there any reason to interfere unless some apparent impropriety should strike at
                            first view.
                        I now enclose a letter from Mr Christie, my answer, and two letters from Messrs Moore & M’Creary on
                            the subject of the removal proposed. I asked the opinion of those gentlemen, because I had always understood that
                            Eifelbercher the weigh-master was respectable & a steady republican. It seems to me that with that information I ought
                            to disapprove the removal & proposed appointment, but this being on my part a new procedure, I beg leave to submit it
                            to you before I act. With respectful attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                        
                            The nett profits of the office of weigh-master at Baltimore must be above two thousand dollars a
                            year.
                        
                    